EXHIBIT 99.4 Occidental Petroleum Corporation Second Quarter 2012 Earnings Conference Call July 26, 2012 1 2 •Net Income - $1.3 Billion in 2Q12 vs. $1.8 Billion in 2Q11 and $1.6 Billion in 1Q12. –EPS $1.64 (diluted) vs. $2.23 (diluted) in 2Q11 and $1.92 (diluted) in 1Q12. •All of the drop in 2Q12 earnings compared to 1Q12 was attributable to the decline in commodity prices. •Worldwide oil and domestic gas and NGL prices were significantly lower during the quarter. Second Quarter 2012 Earnings - Highlights Second Quarter 2012 Earnings - Highlights 2 Second Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 2Q12 vs. 1Q12 Second Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 2Q12 vs. 1Q12 •Core Results for 2Q12 of $2.0 B vs. $2.5 B in 1Q12 –All of the drop in 2Q12 earnings compared to 1Q12 was attributable to the decline in commodity prices.Worldwide oil and domestic gas and NGL prices were significantly lower during the quarter. ($ in millions) 3 Second Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 2Q12 vs. 2Q11 Second Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 2Q12 vs. 2Q11 •Core Results for 2Q12 of $2.0 B vs. $2.6 B in 2Q11 ($ in millions) 4 5 2Q122Q11 Oil and Gas Production Volumes (mboe/d) 766715 –The highest volume in the Company's history for the second consecutive quarter, +7% year-over-year. •Our total domestic production was 462 mboe/d, the seventh consecutive domestic quarterly volume record for the company. •Our total domestic production was 9% higher than 2Q11. •Latin America volumes were 33 mboe/d. –Colombia’s production of 31 mb/d improved 7 mb/d from 1Q12 due to significantly lower levels of insurgent activity during 2Q12. Second Quarter 2012 Earnings - Oil & Gas Production 5 6 •In the Middle East region, volumes were 271 mboe/d: –In Oman, 2Q12 production was 72 mboe/d, 2 mboe/d lower than 1Q12 volumes. –In Qatar, 2Q12 production was 74 mb/d, 2 mb/d higher than 1Q12 volumes. –For Dolphin and Bahrain combined, daily production increased 7 mboe/d from 1Q12, which included planned plant shutdowns in Dolphin. –The rest of the Middle East/North Africa production decreased by 10 mboe/d. –Oil prices and production sharing and similar contract factors did not significantly impact this quarter’s production volumes compared to the previous quarter or 2Q11. –Our 2Q12 sales volumes were 759 mboe/d, slightly lower than our production volumes, due to the timing of liftings in the Middle East/North Africa. Second Quarter 2012 Earnings - Oil & Gas Production Second Quarter 2012 Earnings - Oil & Gas Production 6 7 •2Q12 realized prices were lower for our products compared to 1Q12. –Our worldwide crude oil realized price was $99.34 per barrel, a decrease of about 8%; –worldwide NGLs were $42.06 per barrel, a decrease of about 20%, and; –domestic natural gas prices were $2.09 per MCF, a decline of 26%. •2Q12 realized prices were also lower than 2Q11 prices for all our products. –On a year-over-year basis, price decreases were 4% for worldwide crude oil; –27% for worldwide NGLs, and; –51% percent for domestic natural gas. Second Quarter 2012 Earnings - Oil & Gas Segment - Realized Prices Second Quarter 2012 Earnings - Oil & Gas
